Case 7:21-mj-02140-AEK Document 6 Filed 02/24/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES COURTHOUSE
500 PEARL STREET
NEW YORK, NEW YORK 10007-1312

MEDICAL ATTENTION FORM

DATE: 2/24/21

DEFENDANT. Victor Osorio
pocxer g¢: 21Mj2140

 

 

 

TO THE WARDENS OF THE METROPOLITAN CORRECTIONAL
CENTER, THE METROPOLITAN DETENTION CENTER,
OR ANY OTHER DETENTION FACILITY:

The above-named defendant has been remanded in lieu of bail at the time of his/her
presentment before this Court. At that time, the following information which requires medical
attention was disclosed.:

Defendant's counsel disclosed that Plaintiff has had lingering breathing problems that
Defendant attributes to a case of COVID-19 that required Defendant to be hospitalized in
March 2020 (nearly one year ago). Defendant should be evaluated to assess whether he
requires treatment for these ongoing breathing issues. In addition, Defendant's counsel noted
that Defendant had surgery to remove his appendix within the past 1-2 months. Defendant
should be evaluated to ensure that he does not require any further medication or treatment for
this. Finally, the counsel noted that Defendant has a history of low blood pressure, though
there was no indication that Plaintiff currently takes medication for this condition.

On Sraus- Keer-——

U.S. District / Magistrate Judge

 

 
